DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 07/26/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1, 7, 13have been amended. Claims 1, 7, and 13 are pending.

Response to Arguments
As indicated in the previous office action, Applicant indicates concurrent filing of a Terminal Disclaimer has been executed along with applicants response on 04/07/2021. However, no such terminal disclaimer has been received.
Examiner notes that the scope of invention has been changed with respect to the new amendments that overcome the previous 112 rejection. As such, an updated rejection is now provided based on the new amendments.
Examiner notes that the recited claim limitations are written in optional language.  For example, the claims recite: “the first configuration information indicates at least one first orthogonal division multiplexing (OFDM) symbol in a slot OR at least one second OFDM symbol in the slot. As such, the claim could be interpreted such that the first configuration information indicates only at least one first OFDM symbol.  As such, claim language relating to the second OFDM symbol with respect to the configuration information would not have patentable weight.

 “However, Yi has not been shown to teach or suggest that the first configuration information indicates at least one first OFDM symbol in a slot or at least one second OFDM symbol in a slot, where the at least one first OFDM symbol is a fixed-downlink time-frequency resource used for downlink transmission, and the at least one second OFDM symbol is a fixed-uplink time-frequency resource used for uplink transmission”. 

Examienr respectfully disagrees. As indicated in the office action below, Figure 10 and [0076]-[0077] of Yi discloses multiple 1ms TTIs in a TDD configuration embodying UL-DL configuration 0, where referring to FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, and 4 short UL TTIs are configured. Figure 11 and [0078]-[0092], further illustrates another example of a TDD configuration for short TTI based on UL-DL configuration 0, where referring to FIG. 11, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, 6 short UL TTIs, and 4 short DL TTIs, 1 gap TTI, 3 short UL TTIs are configured, where (Figures 10 and 11 and [0081], further illustrate legacy/fixed DL portions and fixed UL portions allocated. [0077], further discloses fixed/legacy DL portion based on UL-DL configuration signaled by SIB may be used for DL portion even with short TTI frame structure.

Applicant further argues on Page 7 of applicants remarks dated 04/07/2021: 
 Nor has Yi been shown to teach or suggest that the first configuration information does not indicate whether another OFDM symbol is used for uplink transmission or downlink transmission, where the another OFDM symbol is an OFDM symbol in the slot that is different from both the at least one first OFDM symbol and the at least one second OFDM symbol in the slot. 


As such, examiner maintains that Yi continues to teach on the amended claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 16/715,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

 A communication method, comprising: (Claim 1 line 1)
receiving, by user equipment, system information from a base station, wherein the system information comprises first configuration information, (Claim 1 lines 2-3) wherein 
the first configuration information indicates at least one first orthogonal frequency division multiplexing (OFDM) symbol in a slot or at least one second OFDM symbol in the slot, the at least one first OFDM symbol is a fixed-downlink resource, and the at least one second OFDM symbol is a fixed-uplink, a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols in the slot, the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and (Claim 1 lines 3-10)
the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; and (Claim 1 line 11-13)
obtaining, by the user equipment, downlink control information (DCI) from the base station, wherein the DCI indicates  that a type of the slot is one of: a slot used to send uplink information, a slot used to receive downlink information, or a slot used to send uplink information and receive downlink information. (Claim 1 lines 14-18)

Similarly, Claims 7 and 13 are rejected for being obvious variations of Claims 7 and 13 of the instant application, except the claims are written in user equipment perspective.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0205534 A1 to Yi et al. (hereinafter “Yi”) 

 A communication method, comprising:
receiving, by user equipment, system information from a base station, wherein the system information comprises first configuration information, wherein ([0077], discloses UL-DL configuration (first configuration information) signaled by SIB (i.e. system information))
the first configuration information indicates at least one first orthogonal frequency division multiplexing (OFDM) symbol in a slot or at least one second OFDM symbol in the slot,  (Figure 10 and [0076]-[0077], discloses multiple 1ms TTIs in a TDD configuration embodying UL-DL configuration 0, where referring to FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, and 4 short UL TTIs are configured. Figure 11 and [0078]-[0092], further illustrates another example of a TDD configuration for short TTI based on UL-DL configuration 0, where referring to FIG. 11, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, 6 short UL TTIs, and 4 short DL TTIs, 1 gap TTI, 3 short UL TTIs are configured.)
the at least one first OFDM symbol is a fixed-downlink resource, and the at least one second OFDM symbol is a fixed-uplink, (Figures 10 and 11 and [0081], illustrate legacy/fixed DL portions and fixed UL portions allocated. [0077], further discloses fixed/legacy DL portion based on UL-DL configuration signaled by SIB may be used for DL portion even with short TTI frame structure)
a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols in the slot, (FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot),)
the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and (Figures 11 and [0081] illustrates, fixed DL portion and fixed UL portion may be allocated, and self-contained subframe may be assigned in non -fixed DL or UL portion. For example, assuming UL-DL configuration 0, fixed DL portion may be subframe 0 and 3 OFDM symbol (i.e. the first OFDM symbol)  from subframe 1 (i.e. claimed slot) (repeated in 5 ms), and fixed UL portions may be subframe 2. Examiner notes that subframe interval 1 is a self-contained subframe that is not assigned to be uplink or downlink subframe as per the system information. Subframe 1 (i.e. slot) illustrates four 3 OFDM symbol length TTIs, in which the first short TTI of subframe 1 is a short DL TTI of 3 OFDM symbols (i.e. first OFDM symbol at start location of slot), as part of the fixed DL portion assigned via the UL-DL configuration information. Furthermore Subframe 1 also includes a gap tti, and two short UL TTIs (i.e. second OFDM symbol at end of the slot))
the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; (Figures 11 and [0081] illustrates, fixed DL portion and fixed UL portion may be allocated. Examiner notes that Figure 11 and

Yi discloses in [0082]-[0092], self-contained subframe structure configuration that may be signaled via SIB or higher layer signaling, but does not explicitly teach obtaining, by the user equipment, downlink control information (DCI) from the base station, wherein the DCI indicates that a type of the slot is one of: a slot used to send uplink information, a slot used to receive downlink information, or a slot used to send uplink information and receive downlink information.
However, Yi further discloses in [0118], Alternatively, dynamic signaling of self-contained TTI configurations (e.g. DDDSUUU, DDSUUUU, DDDDSUU, etc.) (i.e. a slot used to send uplink information and receive downlink information) may be configured via common DCI in every transmission burst.  Figures 20-23 and [0153]-[0156], further illustrates different subframe types of a normal subframe , special subframe, MBSFN subframe, and UL subframes using short TTI for different UL/DL switching patterns that include subframes of DL only, UL only, and a ratio of DL to UL.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations in order to handle unavailable subframes in a TDD frame for short TTI transmission efficiently as indicated in [0009] of Yi.

 An apparatus, (Figure 28, illustrates UE 900) comprising:
One or more processors, and a storage medium configured to store program instructions; where when executed by the one or more processors, the program instructions cause the apparatus to perform operations comprising: (Figure 28, illustrates UE 900 including processor and memory)
receiving, system information from a base station, wherein the system information comprises first configuration information, wherein ([0077], discloses UL-DL configuration (first configuration information) signaled by SIB (i.e. system information))
the first configuration information indicates at least one first orthogonal frequency division multiplexing (OFDM) symbol in a slot or at least one second OFDM symbol in the slot,  (Figure 10 and [0076]-[0077], discloses multiple 1ms TTIs in a TDD configuration embodying UL-DL configuration 0, where referring to FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, and 4 short UL TTIs are configured. Figure 11 and [0078]-[0092], further illustrates another example of a TDD configuration for short TTI based on UL-DL configuration 0, where referring to FIG. 11, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, 6 short UL TTIs, and 4 short DL TTIs, 1 gap TTI, 3 short UL TTIs are configured.)
the at least one first OFDM symbol is a fixed-downlink resource, and the at least one second OFDM symbol is a fixed-uplink, (Figures 10 and 11 and [0081], 
a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols in the slot, (FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot),)
the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and (Figures 11 and [0081] illustrates, fixed DL portion and fixed UL portion may be allocated, and self-contained subframe may be assigned in non -fixed DL or UL portion. For example, assuming UL-DL configuration 0, fixed DL portion may be subframe 0 and 3 OFDM symbol (i.e. the first OFDM symbol)  from subframe 1 (i.e. claimed slot) (repeated in 5 ms), and fixed UL portions may be subframe 2. Examiner notes that subframe interval 1 is a self-contained subframe that is not assigned to be uplink or downlink subframe as per the system information. Subframe 1 (i.e. slot) illustrates four 3 OFDM symbol length TTIs, in which the first short TTI of subframe 1 is a short DL TTI of 3 OFDM symbols (i.e. first OFDM symbol at start location of slot), as part of the fixed DL portion assigned via the UL-DL configuration information. Furthermore Subframe 1 also includes a gap tti, and two short UL TTIs (i.e. second OFDM symbol at end of the slot))
the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; (Figures 11 and [0081] illustrates, fixed DL portion and fixed UL portion may be allocated. Examiner notes that Figure 11 illustrates a gap tti (i.e. another OFDM symbol) in subframe interval 1 (i.e. slot) that is different from DL or UL TTIs, in which the gap TTI has no transmission direction) and

Yi discloses in [0082]-[0092], self-contained subframe structure configuration that may be signaled via SIB or higher layer signaling, but does not explicitly teach obtaining, downlink control information (DCI) from the base station, wherein the DCI indicates that a type of the slot is one of: a slot used to send uplink information, a slot used to receive downlink information, or a slot used to send uplink information and receive downlink information.
However, Yi further discloses in [0118], Alternatively, dynamic signaling of self-contained TTI configurations (e.g. DDDSUUU, DDSUUUU, DDDDSUU, etc.) (i.e. a slot used to send uplink information and receive downlink information) may be configured via common DCI in every transmission burst.  Figures 20-23 and [0153]-[0156], further illustrates different subframe types of a normal subframe , special subframe, MBSFN subframe, and UL subframes using short TTI for different UL/DL switching patterns that include subframes of DL only, UL only, and a ratio of DL to UL.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations in order to handle unavailable subframes in a TDD frame for short TTI transmission efficiently as indicated in [0009] of Yi.


Regarding Claim 13, Yi teaches A non-transitory computer readable medium, having instructions recorded thereon; wherein the instruction makes a computer perform operations comprising, (Figure 28, illustrates UE 900 including processor and memory)
receiving, system information from a base station, wherein the system information comprises first configuration information, wherein ([0077], discloses UL-DL configuration (first configuration information) signaled by SIB (i.e. system information))
the first configuration information indicates at least one first orthogonal frequency division multiplexing (OFDM) symbol in a slot or at least one second OFDM symbol in the slot,  (Figure 10 and [0076]-[0077], discloses multiple 1ms TTIs in a TDD configuration embodying UL-DL configuration 0, where referring to FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, and 4 short UL TTIs are configured. Figure 11 and [0078]-[0092], further illustrates another example of a TDD configuration for short TTI based on UL-DL configuration 0, where referring to FIG. 11, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot), and 5 short DL TTIs, 1 gap TTI, 6 short UL TTIs, and 4 short DL TTIs, 1 gap TTI, 3 short UL TTIs are configured.)
the at least one first OFDM symbol is a fixed-downlink resource, and the at least one second OFDM symbol is a fixed-uplink, (Figures 10 and 11 and [0081], illustrate legacy/fixed DL portions and fixed UL portions allocated. [0077], further 
a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols in the slot, (FIG. 10, 4 short TTIs (i.e. at least one first OFDM symbol) are formed in a 1 ms subframe interval (i.e. slot),)
the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and (Figures 11 and [0081] illustrates, fixed DL portion and fixed UL portion may be allocated, and self-contained subframe may be assigned in non -fixed DL or UL portion. For example, assuming UL-DL configuration 0, fixed DL portion may be subframe 0 and 3 OFDM symbol (i.e. the first OFDM symbol)  from subframe 1 (i.e. claimed slot) (repeated in 5 ms), and fixed UL portions may be subframe 2. Examiner notes that subframe interval 1 is a self-contained subframe that is not assigned to be uplink or downlink subframe as per the system information. Subframe 1 (i.e. slot) illustrates four 3 OFDM symbol length TTIs, in which the first short TTI of subframe 1 is a short DL TTI of 3 OFDM symbols (i.e. first OFDM symbol at start location of slot), as part of the fixed DL portion assigned via the UL-DL configuration information. Furthermore Subframe 1 also includes a gap tti, and two short UL TTIs (i.e. second OFDM symbol at end of the slot))
the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; (Figures 11 and [0081] illustrates, fixed and

Yi discloses in [0082]-[0092], self-contained subframe structure configuration that may be signaled via SIB or higher layer signaling, but does not explicitly teach obtaining, downlink control information (DCI) from the base station, wherein the DCI indicates that a type of the slot is one of: a slot used to send uplink information, a slot used to receive downlink information, or a slot used to send uplink information and receive downlink information.
However, Yi further discloses in [0118], Alternatively, dynamic signaling of self-contained TTI configurations (e.g. DDDSUUU, DDSUUUU, DDDDSUU, etc.) (i.e. a slot used to send uplink information and receive downlink information) may be configured via common DCI in every transmission burst.  Figures 20-23 and [0153]-[0156], further illustrates different subframe types of a normal subframe , special subframe, MBSFN subframe, and UL subframes using short TTI for different UL/DL switching patterns that include subframes of DL only, UL only, and a ratio of DL to UL.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations in order to handle unavailable subframes in a TDD frame for short TTI transmission efficiently as indicated in [0009] of Yi.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477